Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated December 11, 1974, canceling petitioner’s liquor license and imposing a $1,000 bond claim, upon findings that petitioner had (1) abetted a violation of section 100 of the Alcoholic Beverage Control *672Law by one Ben Skelton and (2) purchased alcoholic beverages for resale from a person not duly licensed to sell them for resale, thereby violating subdivision 3-b of section 102 of the Alcoholic Beverage Control Law. Petition granted, on the law, without costs, to the extent that (1) the finding of violation of section 100 is annulled and (2) the penalties are annulled; and the matter is remanded to the State Liquor Authority for the fixation of such penalty as is warranted by the record, not to exceed a short period of suspension; determination otherwise confirmed. The evidence was insufficient to establish that petitioner’s principal knowingly abetted a violation of the licensing provisions of the Alcoholic Beverage Control Law by Ben Skelton. The penalty was excessive to the extent indicated herein and therefore was an abuse of discretion. Gulotta, P. J., Rabin, Hopkins, Munder and Shapiro, JJ, concur.